Case: 19-10426      Document: 00515278684         Page: 1    Date Filed: 01/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 19-10426                                  FILED
                                  Summary Calendar                          January 21, 2020
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAMON HALL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-82-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Damon Hall, federal prisoner # 54125-177, appeals the district court’s
denial of his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2).
He seeks the reduction of his sentence under Amendment 782 of the
Sentencing Guidelines, which provides for a two-level reduction in the base
offense level for certain drug offenses. See U.S.S.G., App. C, amend. 782.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10426    Document: 00515278684      Page: 2   Date Filed: 01/21/2020


                                  No. 19-10426

      The district court denied Hall’s § 3582(c)(2) motion because it found that
Hall had been sentenced as a career offender under U.S.S.G. § 4B1.1. The base
offense level reductions of Amendment 782 do not apply to defendants who are
sentenced under the career offender guidelines. See United States v.
Quintanilla, 868 F.3d 315, 321 (5th Cir. 2017). On direct appeal, however, we
held that the district court erred when it concluded that Hall qualified as a
career offender, although we ultimately concluded that the error was harmless
and affirmed the judgment. See United States v. Hall, 698 F. App’x 217, 218
(5th Cir. 2017). Nevertheless, we conclude that Hall is ineligible for relief
under § 3582(c)(2) for a different reason, and we therefore affirm the district
court’s order on alternate grounds. See United States v. McSween, 53 F.3d 684,
687 n.3 (5th Cir. 1995) (“[W]e can affirm the lower court’s decision on any
grounds supported by the record.”).
      Section 3582(c)(2) permits the district court to modify a sentence “in the
case of a defendant who has been sentenced to a term of imprisonment based
on a sentencing range that has subsequently been lowered by the Sentencing
Commission.” § 3582(c)(2). A defendant is eligible for a sentence reduction if
the guideline range originally applicable to him has subsequently been lowered
as a result of an amendment to the Guidelines Manual.              See U.S.S.G.
§ 1B1.10(a)(1). Amendment 782 became effective on November 1, 2014. Hall
was sentenced on September 12, 2016, well after the effective date of the
amendment,     and   the   2015    Guidelines    Manual,   which    incorporated
Amendment 782, was used to calculate Hall’s sentencing range under the
guidelines. Therefore, Hall has not shown that his term of imprisonment was
based on a sentencing range that was subsequently lowered by Amendment
782, and he is not entitled to a modification of his sentence on that basis. See
§ 3582(c)(2); § 1B1.10(a)(1), & cmt. n.1(A).



                                        2
    Case: 19-10426     Document: 00515278684     Page: 3   Date Filed: 01/21/2020


                                  No. 19-10426

      Both in the district court and on appeal, Hall raised various other
challenges to his sentence and to the district court’s factual conclusions. A
proceeding under § 3582(c)(2) is not a full resentencing, Dillon v. United States,
560 U.S. 817, 825–26 (2010), and it “is not the appropriate vehicle for raising
issues related to the original sentencing” that could have been raised on direct
appeal, United States v. Evans, 587 F.3d 667, 674 (5th Cir. 2009) (internal
quotation marks, brackets, and citation omitted). Therefore, Hall has not
shown that the district court abused its discretion by declining to address these
arguments and reconsider the findings it made at his sentencing hearing.
      AFFIRMED.




                                        3